Citation Nr: 1829400	
Decision Date: 06/04/18    Archive Date: 06/27/18

DOCKET NO.  12-28 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for diabetes mellitus type 2. 

2. Entitlement to total disability based on individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel




INTRODUCTION

The Veteran had active service in the U.S. Army from June 1968 to June 1970 including a tour of duty in combat in Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In June 2016, the Veteran attended a travel board hearing before the undersigned Veterans Law Judge. A transcript of the hearing is of record. 

In September 2016, the Board remanded the Veteran's claim for further development.  The agency of original jurisdiction (AOJ) substantially complied with the September 2016 remand directives, and no further development is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1. For the entire appeal period, the Veteran's diabetes mellitus has manifested as requiring a restricted diet and insulin, but has not required the regulation of activities.
 
2. The Veteran's service-connected disabilities meet the percentage criteria for TDIU and prevent him from securing or following a gainful occupation.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 20 percent disabling for diabetes mellitus type 2 is not met for the entire appeal period.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.104, Diagnostic Code (DC) 7913 (2017)

2. The criteria for TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Increased Rating 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

The Veteran's diabetes mellitus, type II is currently evaluated as 20 percent disabling under DC 7913.  38 C.F.R. § 4.119, DC 7913 (2015).  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is rated 40 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated 60 percent disabling.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated 100 percent disabling.  

"Regulation of activities" has been defined as the situation where the Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in DC 7913).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).

The Veteran contends that his diabetes mellitus type 2 is worse than rated See March 2011 Statement in Support of Claim.

In August 2010, the Veteran attended a Diabetes Mellitus VA examination.  The Veteran reported he has continued oral medication for control of diabetes since onset.  It was recommended that he begin insulin, but he declined and reported that he lost 30 pounds on his current diet.  He had not had any hospitalizations related to diabetes, and there had been no episodes of hypoglycemic reactions or ketoacidosis.  The examiner did not diagnose any diabetic complications.

Multiple subsequent VA treatment records detail the Veteran's prescription and use of insulin to control his diabetes. 

In May 2013, the Veteran attended a Diabetes Mellitus VA examination.  Medical treatment was noted as prescribed oral hypoglycemic agents and more than 1 injection of insulin per day.  No regulation of activities as part of medical management of diabetes mellitus was noted. Further, the examiner did not note any recognized complications of diabetes mellitus. 

In April 2014, the Veteran attended a Diabetes Mellitus VA examination.  Medical treatment was noted as prescribed oral hypoglycemic agents, more than 1 injection of insulin per day, and restricted diet.  Diabetic peripheral neuropathy of all four extremities was noted.  No regulation of activities as part of medical management of diabetes mellitus was noted.
A July 2014 VA treatment note indicated that the Veteran had not been seen for diabetic care management since March 12, 2013 and that he had not checked his blood glucose in 2 months.  Another treatment note later that month noted that the Veteran had checked his blood glucose as recommended for three days following his July 10, 2014 appointment, but then stopped, saying the lancets hurt too much.  A finer lancet was provided and he indicated on August 13, 2014 that he found it less painful.

The Veteran reported in a March 2015 VA treatment note that he quit checking his blood sugar because he did not like what he was seeing. He also reported blurred vision but added that he was unaware of any hypoglycemic events. 

In both April 2015 and July 2015 VA treatment notes, the Veteran denied hypo-and hyperglycemia episodes.

In June 2016, the Veteran attended a Board hearing.  He testified that he was taking between 2-5 shots of insulin per day. He further noted that he was starting to lose his eyesight "every once in a while because I almost stagger down the hallway to get from room to room." He also indicated that he is receiving retirement benefits from the Social Security Administration, not disability benefits. 

In October 2016, after clinical evaluation, the Veteran's diabetes mellitus was assessed as improved.

In November 2016, the Veteran attended a Diabetes Mellitus VA examination.  Medical treatment was noted as prescribed oral hypoglycemic agents, more than 1 injection of insulin per day, and restricted diet.  No regulation of activities as part of medical management of diabetes mellitus was noted. Diabetic peripheral neuropathy of all four extremities was noted. Further, the examiner remarked that "When asked about activity restriction, Veteran answered "I do as I feel like."  He generally doesn't restrict his activity as part of medical management of diabetes mellitus."

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's diabetes mellitus type 2 is best evaluated as 20 percent disabling, and no more, for the entire appeal period. The Veteran's diabetes mellitus type 2 has not required the regulation of activities indicated by medical evidence, contemplated by a higher 40 percent disabling rating. Further, the Veteran is already service-connected for bilateral upper and lower extremity diabetic neuropathy and no other neurological findings in the record have been associated with his diabetes mellitus type 2. 

Finally, the September 2016 Remand directed the AOJ to schedule the Veteran for an eye examination for possible diabetic retinopathy based on his complaints related to his eyesight. However, records indicate the Veteran did not appear for the subsequently scheduled examination and the evidence of record does not establish a current diagnosis of diabetic retinopathy. 38 C.F.R. § 3.655 (b).  Therefore, the Board finds further development of this issue unnecessary.

In sum, the Board finds that the preponderance of the evidence is against an initial rating in excess of the 20 percent rating presently assigned for diabetes mellitus throughout this appeal period.  As explained in detail above, the Veteran's diabetes is consistently shown to be managed by a restricted diet and the use of oral medications.  At no time, however, has there been there been need for regulation of activities.  Moreover, there is no indication of ketoacidosis or hypoglycemic episodes, or the need for hospitalization for any diabetic symptom.  For these reasons, there is no basis upon which to assign a rating in excess of 20 percent for diabetes

The preponderance of the evidence supports an initial rating of 20 percent disabling for the entire appeal period.  See 38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102; see also Gilbert, 1 Vet. App. at 49

III. TDIU

A TDIU may be assigned where the schedular rating is less than total if it is found that the claimant is unable to secure or follow a substantially gainful occupation as a result of 1) a single service-connected disability ratable at 60 percent or more, or 2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

The central question is "whether the [V]eteran's service-connected disabilities alone are of sufficient severity to produce unemployability," not whether the Veteran could find employment.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The Veteran is service-connected for post-traumatic stress disorder (PTSD), rated 70 percent disabling, effective December 15, 2009; Type 2 diabetes mellitus, rated 20 percent disabling, effective December 15, 2008; right upper extremity diabetic peripheral neuropathy, rated 20 percent disabling, effective January 16, 2014; residuals; left upper extremity diabetic peripheral neuropathy, rated as 20 percent disabling, effective April 8, 2014; left lower extremity diabetic peripheral neuropathy, rated as 10 percent disabling, effective January 16, 2014; and right lower extremity diabetic peripheral neuropathy, rated as 10 percent disabling effective April 8, 2014. His combined rating has been 70 percent or more since December 15, 2009.  Thus, he has met the minimum percentage requirements for an award of TDIU set forth in 38 C.F.R. § 4.16(a).  The remaining inquiry is whether he was unable to secure or follow substantially gainful employment due to his service-connected disabilities.

The May 2013 VA Diabetes examiner noted that the Veteran has very limited employment capability due to diabetes type II, and has even less opportunities in his community.  Veteran's diabetes requires multiple daily insulin injections, which have the potential for causing hypoglycemic reactions with loss of control, and even loss of consciousness.  Although no serious hypoglycemic reactions have occurred, he should not be employed at a dangerous work site, such as working around heavy machinery, working at heights, having responsibility for the safety of others, police or firefighter, and similar occupations.  His lifetime vocation was driving semi-truck, which he cannot do now as insulin therapy usually precludes a commercial driver's license (which he no longer has).
In a July 2013 Statement in Support of Claim, the Veteran noted that he couldn't work anymore because his night vision was no longer good and because he was now an [insulin dependent] ex truck driver.

The April 2014 VA Diabetes Mellitus examiner noted that the Veteran's use of insulin precludes truck driving or operation of other heavy equipment, moderate to heavy physical labor, and other high risk employment. The Veteran stated that he could no longer drive a truck due to vision difficulties at night.  Further, it was noted that the Veteran's highest level of education was the 11th grade and his employment history was that of a truck driver from which he retired approximately 3 years ago.  

The April 2014 PTSD examiner noted that the Veteran reported that he quit work when he no longer felt safe driving due to the diabetes mellitus. 

The November 2016 VA Diabetic Neuropathy examiner noted that his diabetic peripheral neuropathy impacted the Veteran's ability to work in that he likely has reduced ability to perform manual labor with his hands.

The November 2016 VA Diabetes Mellitus examiner noted that the Veteran's diabetes mellitus impacted the Veteran's ability to work in that his use of insulin precludes truck driving or operation  of other heavy equipment, moderate to heavy physical labor, and other high-risk employment.

The evidence of record supports a finding that the Veteran's service-connected disabilities have rendered him unemployable as of the date he stopped working.  Throughout the pendency of his TDIU claim, he has reported that the symptoms of his service-connected disabilities prevent him from functioning in his former employment as a truck driver.  He has had no other occupational experience since approximately 2011.  

The Veteran has presented competent and credible testimony regarding the severity of his disabilities and its impact on his ability to continue to do work, most notably, his statements regarding an inability to operate a truck due to insulin medication and failing vision.

In addition, the evidence suggests that the Veteran is unable to work consistently and maintain substantially gainful employment as a truck driver, particularly noted by multiple VA examiners, due to insulin use. 

While other examiners have found that the Veteran would be able to accomplish very sedentary work, the evidence for and against the claim is at the very least in relative equipoise and finds that the Veteran's service-connected disabilities have rendered him unable to secure and follow a substantially gainful occupation.  His training and experience is in commercial driving, which is no longer available to him due to his diabetes mellitus and associated neuropathies.  Manual labor is also ruled out. Given the lack of experience and training in other occupations, unemployability is found.  Therefore, entitlement to a TDIU is granted.  38 U.S.C.A. § 5107.  


ORDER

Entitlement to an initial rating in excess of 20 percent disabling for diabetes mellitus type 2 is denied.

Entitlement to TDIU is granted, subject to regulations applicable to the payment of monetary benefits.


____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


